DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Amendment filed on 12/14/2020.
Claims 1-4, 7-18, 21-26, 31, and 32 are currently pending. Claims 3, 4, 8, 9, 17, 18, 22, and 23 have been withdrawn. Claims 1, 2, 7, 10-16, 21, 24-26, 31, and 32 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Response to Amendment
Applicant`s amendment, filed 12/14/2020, has been entered. Claims 1, 16, 24, and 25 have been amended. Claims 31 and 32 have been newly added. In light of Applicant’s amendment, the rejections under 35 U.S.C. 112(b) have been withdrawn. 

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/469,654, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Regarding claims 1, 2, 7, 10-16, 21, 24-26, 31, and 32, there is lack of sufficient support in the prior-filed application for determining nearest ones of one or more physical stores to a location of a user device; determining, using the location of the user device, a geobased dataset of goods or services currently available from at least one of the nearest ones of the one or more physical stores to the location of the user device or from a selected one of the one or more physical stores selected on the user device; generating, by a smart-type rules engine, using the location of the user device, a smart- type data regarding desirable characteristics of one or more goods or services using sales or inventory information regarding the one or more goods or services available at the nearest ones of the one or more physical stores to the location of the user device or the location of the selected one of the one or more physical stores selected on the user interface; determining, by the smart-type rules engine, a plurality of promoted goods or services as a subset of the geobased dataset using a signal indicative of desirability of the one or more goods or services; generating a product-based display element using the plurality of promoted goods or services available from one or more of the nearest ones of the one or more physical stores to the location of the user device or from the selected one of the one or more physical stores; presenting the product-based display element on the user interface of the user device; etc. Therefore, claims 1, 2, 7, 10-16, 21, 24-26, 31, and 32 are not entitled to the benefit of prior-filed Application No. 62/469,654. Therefore, the claims receive the effective filing date of March 9, 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 7, 10-16, 21, 24-26, 31, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1, 2, 7, 10-16, 21, 24, and 31 are directed to a process and claims 25, 26, and 32 are directed to a machine.  Therefore, the claims are directed to statutory subject matter under Step 1 of the 2019 PEG (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
storing inventory data regarding goods or services available from one or more physical stores; 
receiving a query from a user, with the query relating to the one or more physical stores or relating to a good or a service available from the one or more physical stores; 
determining a location of the user; 
determining nearest ones of the one or more physical stores to the location of the user; 
determining, using the location of the user, a geobased dataset of goods or services currently available from at least one of the nearest ones of the one or more physical stores to the location of the user or from a selected one of the one or more physical stores selected by the user; 

determining a plurality of promoted goods or services as a subset of the geobased dataset using a signal indicative of desirability of the one or more goods or services, wherein the signal indicative of desirability of the one or more goods or services corresponds to inventory data indicating the one or more goods or services being scarce in a geographic region of the location of the user or the location of the selected one of the one or more physical stores selected by the user;
generating a product-based display element using the plurality of promoted goods or services available from one or more of the nearest ones of the one or more physical stores to the location of the user or from the selected one of the one or more physical stores, the product-based display element including data regarding scarcity of the promoted goods or services at the nearest ones of the one or more physical stores to the location of the user; and 
presenting the product-based display element to the user.
The above limitations recite the concept of location-based product merchandising. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions. Independent claims 16 and 25 recite similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas.  Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 16, and 25 recite an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the 2019 PEG, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as database, a smart-type rules engine, and a user device presenting a user interface. Independent claims 16 and 25 recite similar additional elements to those of claim 1. Independent claim 25 further introduces additional elements of one or more computer-readable storage Alice, claims 1, 16, and 25 merely recite a commonplace business method (i.e., location-based product merchandising) being applied on a general purpose computer (as supported by [0073] of Applicant’s specification – “The hardware may include a general purpose computer”).  See MPEP 2106.05(f).  Furthermore, claims 1, 16, and 25 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 16, and 25 specifying that the abstract idea of location-based product merchandising is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 16, and 25 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 16, and 25 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 16, and 25 are “directed to” an abstract idea (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
FairWarning v. Iatric Sys., claims 1, 16, and 25 specifying that the abstract idea of location-based product merchandising is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements of claims 1, 16, and 25 do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 16, and 25 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the 2019 PEG, there are no meaningful limitations in claims 1, 16, and 25 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2, 7, 10-15, 21, 24, 26, 31, and 32, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. Dependent claims 2, 7, 10-15, 21, 24, 26, 31, and 32 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions. Dependent claims 2, 7, 10-14, 21, 24, 26, 31, and 32 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claim 15 further introduces the additional element of an analytics user interface. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 7, 11-16, 21, 24-26, 31, and 32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Celik, U.S. 20090012865 A1 (previously cited and hereafter referred to as “Celik”), in view of Selinger et al., U.S. 20100250336 A1 (previously cited and hereafter referred to as “Selinger”), in further view of Colson et al., U.S. 20150356665 A1 (previously cited and hereafter referred to as “Colson”).

Regarding claim 1, Celik discloses a method for location-based product merchandising comprising: 
storing, in a database, inventory data regarding goods or services available from one or more physical stores (Celik: [0087] – “A third party inventory system or website 1522 may monitor inventory. The third party may be a vendor that manufactures the product or a merchant that sells the product. When the product is purchased through a map interface, the inventory may be updated for the map-based inventory system, which may operate a product and merchant database 1524, as well as the merchant and also the vendor. The product and merchant database 1524 can track products and which merchants sell that product and the inventory for each merchant”); 
receiving a query from a user device presenting a user interface, with the query relating to the one or more physical stores or relating to a good or a service available from the one or more physical stores (Celik: [0047], [0093] – “The search shown in FIG. 3 may be initiated by the user 106, 112 entering search terms into a search box 312 and a location box 314 located on the page 202…For explanatory purposes, the user is searching for “golf courses”, listed in search box 312, and “San Jose, Calif.” listed in location box 314.”); 
determining a location of the user device (Celik: [0048] – “The geographic location may be received explicitly from the location box 314. Alternatively, the location can be determined implicitly based on the detection of a location from cookie information, registration information, IP address, global positioning satellite (GPS) device, television, or other methods.”); 

determining, using the location of the user device, a geobased dataset of goods or services currently available from at least one of the nearest ones of the one or more physical stores to the location of the user device or from a selected one of the one or more physical stores selected on the user device (Celik: [0087], [0089], [0094], Fig. 16 – “When the product is purchased through a map interface, the inventory may be updated for the map-based inventory system, which may operate a product and merchant database 1524, as well as the merchant and also the vendor…The map display 1602 allows a user to see the nearest stores that have an inventory for product 1618” – “The ad server 232 receives the search terms for the search from the consumer interface 242 in order to display the appropriate advertisements in the web page 202. The ad server may check and confirm inventory from inventory management 230. The ad server 232 provides featured listings 204, 206 to the web page 202”); 
generating, by a smart-type rules engine, using the location of the user device, a smart-type data regarding desirable characteristics of one or more goods or services using sales or inventory information regarding the one or more goods or services available at the nearest ones of the one or more physical stores to the location of the user device or the location of the selected one of the one or more physical stores selected on the user interface (Celik: [0044], [0094], [0119] – “The purchased featured listings such as listing 204 may be determined by an algorithm. The algorithm may consider a determined category of the user's search term [i.e., “The category determination may depend on…the geographical location”]…the featured listings are displayed if they match or correlate to the geographic location and the category of the user's search. A category is a grouping of one or more related search terms or keywords. One example would be an advertiser who purchased the category “florist.” The “florist” category may include the keywords roses, daisies, lilies or other types of flowers…The ad server 232 receives the search terms for the search from the consumer interface 242 in order to display the appropriate advertisements in the web page 202. The ad server may check and confirm inventory from inventory management 230. The ad server 
determining, by the smart-type rules engine, a plurality of promoted goods or services as a subset of the geobased dataset of the one or more goods or services (Celik: [0041], [0043], Fig. 2- “The web page 202 may display featured listings 204, 206 and/or non-featured results 208 at various locations on the web page 202. The featured listings 204, 206 are listings that an advertiser pays to have placed in the featured listing part of the web page 202. The featured listings 204, 206 may be set apart from the rest of the web page 202 by displaying behind the content a color or shading different than the rest of the web page 202 or by displaying the content of the featured listings 204, 206 in a visually different manner than the content on the rest of the web page 202 such as by changing the color of the background or the font.” – “promoted goods or services” are featured listings);
generating a product-based display element using the plurality of promoted goods or services available from one or more of the nearest ones of the one or more physical stores to the location of the user device or from the selected one of the one or more physical stores, the product-based display element including data regarding scarcity of the promoted goods or services at the nearest ones of the one or more physical stores to the location of the user device (Celik: [0041], [0043], [0090], Figs. 2 and 16 – “The web page 202 may display featured listings 204, 206 and/or non-featured results 208 at various locations on the web page 202. The featured listings 204, 206 are listings that an advertiser pays to have placed in the featured listing part of the web page 202. The featured listings 204, 206 may be set apart from the rest of the web page 202 by displaying behind the content a color or shading different than the rest of the web page 202 or by displaying the content of the featured listings 204, 206 in a visually different manner than the content on the rest of the web page 202 such as by changing the color of the background or the font.” – “The first item in the list 1616 is store 1612, which is a CIRCUIT CITY store located in San Jose, Calif. The map display 1602 displays the location of store 1612. The user or consumer may view details of the 
presenting the product-based display element on the user interface of the user device (Celik: [0037], [0087], [0089-0090], [0094], Fig. 16 – “User device 106 and mobile user device 112 are represented by user-interactive devices that typically run browser applications, and the like, to display requested pages received over a network…When the product is purchased through a map interface, the inventory may be updated for the map-based inventory system, which may operate a product and merchant database 1524, as well as the merchant and also the vendor…The map display 1602 allows a user to see the nearest stores that have an inventory for product 1618”),
but does not explicitly teach that the plurality of promoted goods or services are determined as the subset of the geobased dataset of the one or more goods or services using a signal indicative of desirability. Selinger teaches generating recommendations for users (Selinger: Abstract), including the known technique of a plurality of promoted goods or services being determined using a signal indicative of desirability (Selinger: [0011], [0031] – “As noted above, the recommendation strategies that may be used may have various forms in various embodiments, and in some embodiments may be based at least in part on data regarding prior interactions of numerous users with numerous items. For example, in at least some embodiments, the prior interactions of users with items may involve interactions of customers of one or more retailers related to products or other items that are available from those retailers, or instead may involve interactions of other types of users in other situations (e.g., users who perform searches with search engines, users who view information about products from a product review service, etc.)…The interaction data about the prior user interactions with items may then be analyzed and summarized in various ways, such as, for example, in the following non-exclusive manners: to identify items that are popular (e.g., the top item sellers in a particular category or from a particular retailer during a particular period of time;…; the “hottest” items of an item group to reflect those items having the largest changes in their ratings or sales or other popularity measure 
It would have been recognized that applying the known technique of a plurality of promoted goods or services being determined using a signal indicative of desirability, as taught by Selinger, to the teachings of Celik would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that a plurality of promoted goods or services are determined using a signal indicative of desirability, as taught by Selinger, into the commerce method of Celik would have been recognized by those of ordinary skill in the art as resulting in an improved method for determining products to promote to a customer by avoiding customer difficulties (Selinger: [0003]).
While Celik/Selinger teaches the method, as shown above, Celik/Selinger does not explicitly teach that the signal indicative of desirability of the one or more goods or services corresponds to inventory data indicating the one or more goods or services being scarce in a geographic region of the location of the user device or the location of the selected one of the one or more physical stores selected on the user interface. However, Colson teaches presenting promotional offers for items to customer (Colson: [0039]), including the known technique of a signal indicative of desirability of one or more goods or services corresponding to inventory data indicating the one or more goods or services being scarce in a geographic region of a location of a user device or a location of a selected one of the one or more physical stores selected on a user interface (Colson: [0038-0040] – “inbound notifications for merchant servers may occur each time a previous customer enters a pre-set geographic location or proximity of a geographic location, as determined by the onboard computing device…merchant servers may present promotional offers for customers who wish to pre-purchase items based on multiple factors…merchant servers dynamically offer lower promotional prices to customers for a variety of reasons, including but not limited to…offering promotional prices 
It would have been recognized that applying the known technique of a signal indicative of desirability of one or more goods or services corresponding to inventory data indicating the one or more goods or services being scarce in a geographic region of a location of a user device or a location of a selected one of the one or more physical stores selected on a user interface, as taught by Colson, to the teachings of Celik/Selinger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that a signal indicative of desirability of one or more goods or services corresponds to inventory data indicating the one or more goods or services being scarce in a geographic region of a location of a user device or a location of a selected one of the one or more physical stores selected on a user interface, as taught by Colson, into the commerce method of Celik/Selinger would have been recognized by those of ordinary skill in the art as resulting in an improved method for determining products to promote to a customer by allowing the customer to save time shopping (Colson: [0002]).

Regarding claim 2, Celik/Selinger/Colson teaches the method according to Claim 1, further including: presenting a smart bar as an area on the user interface showing a plurality of promoted goods or services from the geobased dataset of goods or services (Celik: [0041], [0043], Fig. 2- “The web page 202 may display featured listings 204, 206 and/or non-featured results 208 at various locations on the web page 202. The featured listings 204, 206 are listings that an advertiser pays to have placed in the featured listing part of the web page 202. The featured listings 204, 206 may be set apart from the rest of the web page 202 by displaying behind the content a color or shading different than the rest of the web page 202 or by displaying the content of the featured listings 204, 206 in a visually different manner than the content on the rest of the web page 202 such as by changing the color of the background or the font.” – “promoted goods or services” are featured listings).

Regarding claim 7, Celik/Selinger/Colson teaches the method according to Claim 1, further including using, by the smart-type rules engine, sales or inventory information regarding the goods or services currently available at the nearest ones of the one or more physical stores to the location of the user device or sales or inventory information regarding the goods or services currently available at the selected one of the one or more physical stores in determining the plurality of promoted goods or services (Celik: [0044], [0094], [0119] – “The purchased featured listings such as listing 204 may be determined by an algorithm. The algorithm may consider a determined category of the user's search term [i.e., “The category determination may depend on…the geographical location”]…the featured listings are displayed if they match or correlate to the geographic location and the category of the user's search…The ad server 232 receives the search terms for the search from the consumer interface 242 in order to display the appropriate advertisements in the web page 202. The ad server may check and confirm inventory from inventory management 230. The ad server 232 provides featured listings 204, 206 to the web page 202.”).

Regarding claim 11, Celik/Selinger/Colson teaches the method according to Claim 1, wherein the user interface of the user device includes a control element for accepting an input from a person using the user device (Celik: [0037], [0047] – “User device 106 and mobile user device 112 are represented by user-interactive devices that typically run browser applications, and the like, to display requested pages received over a network…The search shown in FIG. 3 may be initiated by the user 106, 112 entering search terms into a search box 312 and a location box 314 located on the page 202”), and wherein the method further includes: determining a device type of the user device; executing one of two or more different actions in response to the input from the person on the control element, wherein the one of the two or more different actions that is executed depends upon on the device type of the user device (Celik: [0043] – “In one example, there are three available slots for featured listings to be displayed at the top 204 of the page…the number of slots available for featured listings may vary to include room for more or less than three listings. For example, for a Personal Digital Assistant (“PDA”) or a cell phone browser, there may be only one slot available for a featured listing.”).

Regarding claim 12, Celik/Selinger/Colson teaches the method according to Claim 1, further including: selecting one of the one or more physical stores on the user interface as the selected one of the one or more physical stores; and wherein the step of generating a product-based display element includes using only the geobased dataset 

Regarding claim 13, Celik/Selinger/Colson teaches the method according to Claim 1, wherein the product-based display element includes a product detail page including information regarding a particular item in stock at the selected one of the one or more physical stores; and wherein the product detail page includes a control for reserving one of the particular item at the selected one of the one or more physical stores for subsequent pickup (Celik: [0090], Fig. 16 – “The user or consumer may view details of the store or inventory of the store by selecting the number corresponding to the store. In this example, the user has selected store 1, which displays a store information box 1604. The store 1616 has its name, phone number and address displayed in the store information box 160. Also displayed in the store information box 1604 is the inventory of the product 1618 that is for sale at store 1612…The user may have two options regarding the product 1618. The user can either buy 1620 the product 1618, or the user can reserve 1622 the product 1618…if the user selects reserve 1622, the store 1612 will reserve the product 1618 for the user to purchase at the store 1612”).

Regarding claim 14, Celik/Selinger/Colson teaches the method according to Claim 1, further including: providing to persons at one or more of the one or more physical stores, information regarding a plurality of promoted goods as a subset of the geobased dataset (Celik: [0041], [0043], Fig. 2- “The web page 202 may display featured listings 204, 206 and/or non-featured results 208 at various locations on the web page 202. The featured listings 204, 206 are listings that an advertiser pays to have placed in the featured listing part of the web page 202. The featured listings 204, 206 may be set apart from the rest of the web page 202 by displaying behind the content a color or shading different than the rest of the web page 202 or by displaying the content of the featured listings 204, 206 in a visually different manner than the content on the rest of the web page 202 such as by changing the color of the background or the font.” – “promoted goods” are featured listings – it is noted that the persons being persons that 

Regarding claim 15, Celik/Selinger/Colson teaches the method according to Claim 1, further including: providing an analytics user interface presenting analytics data of signals associated with demand for one or more goods or services available from one or more physical stores; wherein the analytics data is associated with a location of the one or more physical stores; and wherein the signals include one or more of: weather data, social media data, sales performance at the one or more physical stores, or information regarding a popular event in the geographic area of the one or more physical stores; and wherein the signals include sales or inventory data from the one or more physical stores (Celik: [0087-0090], Fig. 16 – “The product and merchant database 1524 can track products and which merchants sell that product and the inventory for each merchant…The map display 1602 shows an area or region with four different stores…The map display 1602 displays the location of store 1612. The user or consumer may view details of the store or inventory of the store by selecting the number corresponding to the store”).

Regarding claim 16, Celik discloses a method for location-based marketing comprising: 
storing, in a database, inventory data regarding goods or services available from one or more physical stores (Celik: [0087] – “A third party inventory system or website 1522 may monitor inventory. The third party may be a vendor that manufactures the product or a merchant that sells the product. When the product is purchased through a map interface, the inventory may be updated for the map-based inventory system, which may operate a product and merchant database 1524, as well as the merchant and also the vendor. The product and merchant database 1524 can track products and which merchants sell that product and the inventory for each merchant”); 
determining a location of a user device including a user interface (Celik: [0048] – “The geographic location may be received explicitly from the location box 314. Alternatively, the location can be determined implicitly based on the detection of a location from cookie information, registration information, IP address, global positioning satellite (GPS) device, television, or other methods.”); 
determining one or more nearest ones of the one or more physical stores to the location of the user device (Celik: [0047], [0089] – “The result 310 shown is the first or closest match or correlation to golf 
determining, using the location of the user device, a geobased dataset of goods or services currently available from at least one of the nearest ones of the one or more physical stores to the location of the user device or from a selected one of the one or more physical stores selected on the user device (Celik: [0087], [0089], [0094], Fig. 16 – “When the product is purchased through a map interface, the inventory may be updated for the map-based inventory system, which may operate a product and merchant database 1524, as well as the merchant and also the vendor…The map display 1602 allows a user to see the nearest stores that have an inventory for product 1618” – “The ad server 232 receives the search terms for the search from the consumer interface 242 in order to display the appropriate advertisements in the web page 202. The ad server may check and confirm inventory from inventory management 230. The ad server 232 provides featured listings 204, 206 to the web page 202”); 
generating, by a smart-type rules engine, using the location of the user device, a smart-type data regarding desirable characteristics of one or more goods or services using sales or inventory information regarding the one or more goods or services available at the nearest ones of the one or more physical stores to the location of the user device or the location of the selected one of the one or more physical stores selected on the user interface (Celik: [0044], [0094], [0119] – “The purchased featured listings such as listing 204 may be determined by an algorithm. The algorithm may consider a determined category of the user's search term [i.e., “The category determination may depend on…the geographical location”]…the featured listings are displayed if they match or correlate to the geographic location and the category of the user's search. A category is a grouping of one or more related search terms or keywords. One example would be an advertiser who purchased the category “florist.” The “florist” category may include the keywords roses, daisies, lilies or other types of flowers…The ad server 232 receives the search terms for the search from the consumer interface 242 in order to display the appropriate advertisements in the web page 202. The ad server may check and confirm inventory from inventory management 230. The ad server 232 provides featured listings 204, 206 to the web page 202…The category determination may depend on…the geographical location…identical searches may be associated with different categories depending 
determining, by the smart-type rules engine, a plurality of promoted goods or services as a subset of the geobased dataset of the one or more goods or services (Celik: [0041], [0043], Fig. 2- “The web page 202 may display featured listings 204, 206 and/or non-featured results 208 at various locations on the web page 202. The featured listings 204, 206 are listings that an advertiser pays to have placed in the featured listing part of the web page 202. The featured listings 204, 206 may be set apart from the rest of the web page 202 by displaying behind the content a color or shading different than the rest of the web page 202 or by displaying the content of the featured listings 204, 206 in a visually different manner than the content on the rest of the web page 202 such as by changing the color of the background or the font.” – “promoted goods or services” are featured listings);
generating a product-based display element using the plurality of promoted goods or services, the product-based display element including data regarding scarcity of the promoted goods or services at the nearest ones of the one or more physical stores to the location of the user device (Celik: [0087], [0089-0090], [0094], Fig. 16 – “When the product is purchased through a map interface, the inventory may be updated for the map-based inventory system, which may operate a product and merchant database 1524, as well as the merchant and also the vendor…The map display 1602 allows a user to see the nearest stores that have an inventory for product 1618…The map display 1602 displays the location of store 1612. The user or consumer may view details of the store or inventory of the store by selecting the number corresponding to the store. In this example, the user has selected store 1, which displays a store information box 1604. The store 1616 has its name, phone number and address displayed in the store information box 160. Also displayed in the store information box 1604 is the inventory of the product 1618 that is for sale at store 1612.” – “data regarding scarcity of the promoted goods or services” is a number of products available in the store’s inventory (interpreted in line with claims 31 and 32 and [0043] of Applicant’s specification)); and

but does not explicitly teach that the plurality of promoted goods or services are determined as the subset of the geobased dataset of the one or more goods or services using a signal indicative of desirability. Selinger teaches generating recommendations for users (Selinger: Abstract), including the known technique of a plurality of promoted goods or services being determined using a signal indicative of desirability (Selinger: [0011], [0031] – “As noted above, the recommendation strategies that may be used may have various forms in various embodiments, and in some embodiments may be based at least in part on data regarding prior interactions of numerous users with numerous items. For example, in at least some embodiments, the prior interactions of users with items may involve interactions of customers of one or more retailers related to products or other items that are available from those retailers, or instead may involve interactions of other types of users in other situations (e.g., users who perform searches with search engines, users who view information about products from a product review service, etc.)…The interaction data about the prior user interactions with items may then be analyzed and summarized in various ways, such as, for example, in the following non-exclusive manners: to identify items that are popular (e.g., the top item sellers in a particular category or from a particular retailer during a particular period of time;…; the “hottest” items of an item group to reflect those items having the largest changes in their ratings or sales or other popularity measure during a particular period of time; etc.);…; to identify items that are popular among users similar to a user for whom recommendations are being made (e.g., …users in the same or nearby geographic regions, etc.)…the user may have initiated access to functionality of the MSPR service by selecting to browse recommended items in a particular 
It would have been recognized that applying the known technique of a plurality of promoted goods or services being determined using a signal indicative of desirability, as taught by Selinger, to the teachings of Celik would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that a plurality of promoted goods or services are determined using a signal indicative of desirability, as taught by Selinger, into the commerce method of Celik would have been recognized by those of ordinary skill in the art as resulting in an improved method for determining products to promote to a customer by avoiding customer difficulties (Selinger: [0003]).
While Celik/Selinger teaches the method, as shown above, Celik/Selinger does not explicitly teach that the signal indicative of desirability of the one or more goods or services corresponds to inventory data indicating the one or more goods or services being scarce in a geographic region of the location of the user device or the location of the selected one of the one or more physical stores selected on the user interface. However, Colson teaches presenting promotional offers for items to customer (Colson: [0039]), including the known technique of a signal indicative of desirability of one or more goods or services corresponding to inventory data indicating the one or more goods or services being scarce in a geographic region of a location of a user device or a location of a selected one of the one or more physical stores selected on a user interface (Colson: [0038-0040] – “inbound notifications for merchant servers may occur each time a previous customer enters a pre-set geographic location or proximity of a geographic location, as determined by the onboard computing device…merchant servers may present promotional offers for customers who wish to pre-purchase items based on multiple factors…merchant servers dynamically offer lower promotional prices to customers for a variety of reasons, including but not limited to…offering promotional prices on the remaining items in a retailer's stock with a price dynamically lowering until the remaining stock is sold, or promotional prices on the remaining items in a retailer's stock with a price dynamically increasing as the quantity of items in-stock (at the merchant and/or nearby competitors) becomes more scarce.”). This known technique is 
It would have been recognized that applying the known technique of a signal indicative of desirability of one or more goods or services corresponding to inventory data indicating the one or more goods or services being scarce in a geographic region of a location of a user device or a location of a selected one of the one or more physical stores selected on a user interface, as taught by Colson, to the teachings of Celik/Selinger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that a signal indicative of desirability of one or more goods or services corresponds to inventory data indicating the one or more goods or services being scarce in a geographic region of a location of a user device or a location of a selected one of the one or more physical stores selected on a user interface, as taught by Colson, into the commerce method of Celik/Selinger would have been recognized by those of ordinary skill in the art as resulting in an improved method for determining products to promote to a customer by allowing the customer to save time shopping (Colson: [0002]).

Regarding claim 21, Celik/Selinger/Colson teaches the method according to Claim 16, further including using, by a smart-type rules engine, sales or inventory information regarding the goods or services currently available at the nearest ones of the one or more physical stores to the location of the user device or sales or inventory information regarding goods or services currently available at the selected one of the one or more physical stores in determining the plurality of promoted goods or services (Celik: [0044], [0094], [0119] – “The purchased featured listings such as listing 204 may be determined by an algorithm. The algorithm may consider a determined category of the user's search term [i.e., “The category determination may depend on…the geographical location”]…the featured listings are displayed if they match or correlate to the geographic location and the category of the user's search…The ad server 232 receives the search terms for the search from the consumer interface 242 in order to display the appropriate advertisements in the web page 202. The ad server may check and confirm inventory from inventory management 230. The ad server 232 provides featured listings 204, 206 to the web page 202.”).

Regarding claim 24, Celik/Selinger/Colson teaches the method according to Claim 16, wherein the user interface of the user device includes a control element for accepting an input from a person using the user device 

Regarding claims 25 and 26, all the limitations in system claims 25 and 26 are closely parallel to the limitations of method claims 1 and 2 analyzed above and rejected on the same bases.  

Regarding claim 31, Celik/Selinger/Colson teaches the method according to Claim 1, wherein the promoted goods or services includes a promoted good; and wherein the data regarding scarcity of the promoted goods or services includes a specific number of the promoted good that is available for purchase at the nearest ones of the one or more physical stores to the location of the user device (Celik: [0087], [0089-0090], [0094], Fig. 16 – “When the product is purchased through a map interface, the inventory may be updated for the map-based inventory system, which may operate a product and merchant database 1524, as well as the merchant and also the vendor…The map display 1602 allows a user to see the nearest stores that have an inventory for product 1618…The map display 1602 displays the location of store 1612. The user or consumer may view details of the store or inventory of the store by selecting the number corresponding to the store. In this example, the user has selected store 1, which displays a store information box 1604. The store 1616 has its name, phone number and address displayed in the store information box 160. Also displayed in the store information box 1604 is the inventory of the product 1618 that is for sale at store 1612.” – see Fig. 16 shows “5 AVAILABLE AT $194.84”). It is noted that Colson also teaches this limitation at [0022].

Regarding claim 32, all the limitations in system claim 32 are closely parallel to the limitations of method claim 31 analyzed above and rejected on the same bases.  

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Celik, in view of Selinger, in view of Colson, in further view of Vaynblat et al., U.S. 9,672,538 B1 (previously cited and hereafter referred to as “Vaynblat”).

Regarding claim 10, Celik/Selinger/Colson teaches the method according to claim 1, further including: determining a device type of the user device (Celik: [0043]), but does not explicitly teach determining one or more of a plurality of different geolocation rules to use based on the device type and using the one or more of the plurality of different geolocation rules to determine the location of the user device. However, Vaynblat teaches determining and delivering relevant advertisements for consumers based on geographic information received from devices (Vaynblat: Abstract), including determining one or more of a plurality of different geolocation rules to use based on a device type and using the one or more of the plurality of different geolocation rules to determine a location of a user device (Vaynblat: Col. 11, Ln. 14-39; Col. 24, Ln. 4-10 – “the system works with limited geographical information, such information taken…according to an operating system specified method” – “the system uses geofencing abilities defined by a device's operating system…Different operating systems can impose different limitations on the number of geofences that can be monitored by operating systems. For example, for Apple's iOS operating system, applications are limited to monitoring twenty geofences per application installed on a device at a given time. On the other hand, for Google's AndroidSM (service mark of Google Inc.) operating system, applications can monitor one hundred geofences per application installed on a device at a given time.”).
It would have been obvious to one of ordinary skill in the art to include in the location-based offer method, as taught by Celik/Selinger/Colson, the ability to determine one or more of a plurality of different geolocation rules to use based on a device type and use the one or more of the plurality of different geolocation rules to determine a location of a user device, as taught by Vaynblat, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify 

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered. 

35 U.S.C. § 101
Applicant argues, “Claim 1 is similar to Example 40 of the USPTO 2019 Patent Eligibility Guidance” (Remarks pages 14-15). The examiner disagrees. As explained in the 2019 PEG, claim 1 of example 40 contains additional elements that recite a specific manner of collecting additional NetFlow protocol data whenever the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition, which provides a specific improvement over prior systems, resulting in improved network monitoring. Accordingly, claim 1 of example 40, as a whole, integrates the mental process into a practical application. Unlike claim 1 of example 40, the instant claims merely invoke additional elements, e.g., a database, a smart-type rules engine, a user device presenting a user interface, one or more computer-readable storage media storing computer-executable instructions, one or more processors, and a computing device, as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.   Similar to the limitations of Alice, the instant claims merely recite a commonplace business method (i.e., location-based product merchandising) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, the claims generally link the use of the abstract idea to a particular technological environment or field of use.  Similar to the claims of FairWarning v. Iatric Sys., the claims specifying that the abstract idea of location-based product merchandising is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer.  Accordingly, the instant claims, when considered both individually and as a whole, are not indicative of integration into a practical application. Additionally, Applicant’s specification is silent regarding any particular technological improvement. As supported by MPEP 2106.05(a):

Applicant’s specification fails to include a discussion that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.

Applicant argues, “These amended claim limitations further integrate the features of each of those claims into a practical application of generating and presenting a product-based display element of promoted goods or services on the user interface of the user device, determining the promoted goods or services using the location of the user device, sales or inventory information regarding the one or more goods or services, and using a signal indicative of desirability corresponding to inventory data indicating the one or more goods or services being scarce in a geographic region of the location of the user device or the location of the selected one of the one or more physical stores” (Remarks pages 16-17). The examiner disagrees. Under Prong Two of Step 2A of the 2019 PEG, the recitation of various additional elements within claim 1 are acknowledged, such as database, a smart-type rules engine, and a user device presenting a user interface. Independent claims 16 and 25 recite similar additional elements to those of claim 1. Independent claim 25 further introduces additional elements of one or more computer-readable storage media storing computer-executable instructions, one or more processors, and a computing device. The additional elements of independent claims 1, 16, and 25 are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these Alice, claims 1, 16, and 25 merely recite a commonplace business method (i.e., location-based product merchandising) being applied on a general purpose computer (as supported by [0073] of Applicant’s specification – “The hardware may include a general purpose computer”).  See MPEP 2106.05(f).  Furthermore, claims 1, 16, and 25 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 16, and 25 specifying that the abstract idea of location-based product merchandising is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 16, and 25 are not indicative of integration into a practical application.

35 U.S.C. § 103
Applicant argues: “These narrowed limitations distinguish over the cited prior art, which does not disclose: using a signal indicative of desirability which corresponds to corresponds to inventory data indicating the one or more goods or services being scarce in order to determine a plurality of promoted goods or services. These narrowed limitations also distinguish over the cited prior art, which does not disclose generating a product-based display element ... including data regarding scarcity of the promoted goods or services at the nearest ones of the one or more physical stores to the location of the user device” (Remarks page 17). The examiner disagrees. Applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Claim 1 is rejected under Celik, in view of Selinger, in further view of Colson, as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684